Filed 7/9/13 P. v. Regla-Ramirez CA4/2

                     NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
    publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
                              publication or ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  FOURTH APPELLATE DISTRICT

                                                DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E058084

v.                                                                       (Super.Ct.No. SWF1205417)

RAUL REGLA-RAMIREZ,                                                      OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Angel M. Bermudez,

Judge. Affirmed.

         Jamie Popper, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Pursuant to a plea agreement, defendant and appellant Raul Regla-Ramirez pled

guilty to committing four counts of lewd acts on a child under the age of 14 years with

force of fear. (Pen. Code, § 288, subd. (b).) In exchange, the remaining allegations

were dismissed, and defendant was sentenced to a stipulated term of 30 years in state

                                                             1
prison with credit for time served. Defendant appeals from the judgment, challenging

the sentence or other matters occurring after the plea. We find no error and affirm.

                                             I

                  FACTUAL AND PROCEDURAL BACKGROUND

       From February 2004 through February 2011, defendant willfully and

unlawfully committed lewd acts on Jane Doe, a child under the age of 14, with the

intent of arousing or gratifying his lusts or sexual desires.

       On October 29, 2012, an amended felony complaint was filed charging

defendant with three counts of committing a lewd act on a child under the age of 14

years (Pen. Code, § 288, subd. (a)(1), counts 1-3); one count of engaging in sexual

intercourse or sodomy with a child 10 years of age or younger (Pen. Code, § 288.7,

subd. (a), count 4); and one count of oral copulation or sexual penetration of a child 10

years of age or younger (Pen. Code, § 288.7, subd. (b), count 5).

       At the change of plea hearing on January 30, 2013, the complaint was amended

by interlineations to add four counts of lewd acts on a child under the age of 14 years

with force or fear. (Pen. Code, § 288, subd. (b), counts 6-9.) Defendant subsequently

pled guilty to counts 6 through 9 in exchange for a stipulated 30-year sentence and the

dismissal of the remaining allegations. The trial court found that the guilty plea was

entered into freely and voluntarily and that defendant knowingly and intelligently

waived his rights. Defendant was thereafter immediately sentenced in accordance with

his plea agreement and awarded credit of 144 days for time served. The trial court




                                             2
also imposed a restitution fine in the amount of $240, and imposed and stayed a parole

revocation restitution fine in the same amount.

          On February 13, 2013, defendant filed a notice of appeal, challenging the

sentence or other matters occurring after the plea.

                                             II

                                       DISCUSSION

          Defendant appealed and, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement

of the case, a summary of the facts and potential arguable issues, and requesting this

court conduct an independent review of the record.

          We offered defendant an opportunity to file a personal supplemental brief, but

he has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106,

we have independently reviewed the record for potential error and find no arguable

issues.




                                              3
                                     III

                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                               RAMIREZ
                                                         P. J.


We concur:


HOLLENHORST
                       J.


McKINSTER
                       J.




                                      4